DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 2014/0240178).
Re claim 1:	Chun teaches an antenna for an electronic device comprising a first region (131) serving as a body provided with a mainboard and a second region (102) serving as a first screen provided separately from the body, wherein the antenna comprises a feed point provided at a side where the body is located (fig. 1), first antenna element (131) and a second antenna element (133) together serves as an  antenna first antenna connected with the feed point and extending from the side where 
Re claim 2:	Wherein the first antenna element (131) and a second antenna element (133) together serves as the first antenna has a length of a quarter wavelength (i.e., the mobile device utilize various communication protocols such as WLAN, LTE, NFC, etc.).  
Re claim 4:	Wherein the switch is adjacent to the feed point (fig. 1).  
Re claim 5:	Wherein the switch is in a turn-on state when the body and the first screen are in an unfolded state, and the switch is in a turn-off state when the body and the first screen are in a folded state (paragraph 0050).  
Re claim 6:	The hole sensor serving as a Hall sensor detecting the magnetic force to determine whether the device is folded wherein the hole sensor is controlling the switch element (paragraph 0049).
Re claim 7:	Wherein the first antenna and the second antenna are grounded at both sides of the hinge or rotating shaft, respectively (fig. 1).  
Re claim 8:	Wherein the body comprises a second screen (101).
Re claim 9:	Chun teaches a foldable device (100) comprising a first region (131) serving as a body provided with a mainboard, a first screen (102) and an antenna, wherein the antenna comprises a feed point provided at a side where the body is 
Re claim 10:	The foldable device further comprising the hole sensor serving as a Hall sensor detecting the magnetic force to determine whether the device is folded wherein the hole sensor is controlling the switch element (paragraph 0049).
Re claim 11:	Wherein the body comprises a second screen (101).  
Re claim 12:	Wherein the first antenna element (131) and a second antenna element (133) together serves as the first antenna has a length of a quarter wavelength (i.e., the mobile device utilize various communication protocols such as WLAN, LTE, NFC, etc.).  
Re claim 14:	Wherein the switch is adjacent to the feed point (fig. 1).  
Re claim 15:	Wherein the switch is in a turn-on state when the body and the first screen are in an unfolded state, and the switch is in a turn-off state when the body and the first screen are in a folded state (paragraph 0050).  .  
Re claim 16:	Wherein the first antenna and the second antenna are grounded at both sides of the hinge or rotating shaft, respectively (fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun.
The teachings of Chun have been discussed above.
In addition to the teachings of Chun as disused above, he also teaches that the switch element (135) is a single-pole-double-throw (SPDT) antenna switch, but other type of switch can be used (paragraph 0049).
Therefore, it would have been an obvious design variation well within the ordinary skill in the art before the effective filing date of the claimed invention was made to choose any well-known type of switch to turn on/off the circuit/antenna therewith, and therefore an obvious expedient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 10075569) and Kim et al. (US 2018/0366813) teach the foldable mobile device having antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.